Exhibit New York State Department of State Division of Corporations, State Records and Uniform Commercial Code 41 State Street Albany, NY www.dos.state.ny.us ARTICLES OF ORGANIZATION OF FORWARD PROFIT INVESTING LLC Under Section 203 of the Limited Liability Company Law FIRST: The name of the limited liability company is: FORWARD PROFIT INVESTING LLC SECOND: The county within this state in which the office of the limited liability company is to be located is: KINGS COUNTY THIRD: The Secretary of State is designated as agent of the limited liability company upon whom process against it may be served. The address within or without this state to which the Secretary of State shall mail a copy of any process against the limited liability company served upon him or her is: 56 CAMBRIDGE PLACE BROOKLYN, NY /s/ Shahn C. Andersen Shahn C. Andersen Signature of Organizer Name of Organizer ARTICLES OF ORGANIZATION OF FORWARD PROFIT INVESTING LLC Under Section 203 of the Limited Liability Company Law Filed by: SHAHN ANDERSEN 56 CAMBRIDGE PLACE BROOKLYN, NY
